Citation Nr: 9918829	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic left 
elbow disorder.

2.  Entitlement to service connection for hemangiomas of the 
cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse 



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further development as 
to the issues of entitlement to service connection for a 
chronic left elbow disorder and hemangiomas of the cervical 
and lumbar spine.  The Board finds that the requested 
development was carried out to the extent possible, and that 
this matter is now ready for appellate consideration.


FINDINGS OF FACT

1.  The claim for service connection for a chronic left elbow 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The claim for service connection for hemangiomas of the 
cervical and lumbar spine is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic left elbow 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for hemangiomas of the 
cervical and lumbar spine is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  


Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Medical examination at the time of the veteran's enlistment 
in May 1969 revealed no relevant abnormalities.  Service 
medical records from July 1980 indicate an assessment of low 
back strain, and in March 1982 the veteran complained of 
lower back for the previous day, and the diagnosis was 
musculoskeletal back pain.  Service medical records from 
December 1984 reflect that the veteran reported 
hyperextending the left hand and wrist and complained of 
throbbing pain.  Physical examination revealed pain on 
palpation over the proximal metacarpal and over the snuffbox.  
X-rays of the left hand and wrist at this time were 
interpreted to reveal negative findings.  

Physical examinations in February 1986 and March 1991 were 
negative as to complaints or findings with respect to either 
a left elbow disability or hemangiomas of the cervical or 
lumbar spine.

In April 1992, the veteran was treated for a cystic nodule of 
the dorsal left hand in April 1992.  X-rays were interpreted 
to reveal a soft convex prominence at the dorsal aspect of 
the wrist and an impression of soft tissue nodule dorsal 
wrist as described above.

In September 1992, service medical records note a chief 
complaint of back pain and stiffness and a history of an 
injury 10 years earlier.  The assessment was low back pain, 
rule out mechanical back pathology versus a possible 
congenital lumbosacral defect such as spondylosis or 
scoliosis.

September 1992 X-rays of the lumbosacral spine were 
interpreted to reveal that the vertebral bodies were straight 
from L1 inferiorly involving all of the bodies, and that 
there was a slight dextrorotatory scoliosis.  The impression 
was questionable hemangiomatosis of the vertebral bodies, 
"Maffuci syndrome should be considered," "Sturge-Weber 
would also give this," and that computed tomography (CT) 
would reconcile the internal configuration of the vertebral 
bodies.

In December 1992, it was noted that the veteran was being 
evaluated with a CT in light of an abnormal X-ray of the 
spine which revealed possible Maffuci/Sturge-Weber syndrome.  
Examination at this time indicated that the veteran was 
slightly better, and the assessment was abnormal lumbosacral 
vertebral bodies.

A report of a January 1993 CT scan of the lumbosacral region, 
L4 through S1, indicates that a review of the previous X-rays 
revealed obvious hemangioma involving vertebral bodies at S1, 
L5, L4, L3, L2, L1 and T12.  On the cuts through the 
vertebral bodies, the vascular development of the vertebral 
bodies were noted and multiple hemangiomas were seen on the 
cross section as a small vascular channel oriented in the 
cross section of the vertical direction.  

The vertebral bodies appeared intact.  There was destructive 
components noted.  There was nothing to indicate an incipient 
problem, and the impression was hemangiomas involving the 
vertebral bodies as described on the plain films confirmed on 
the CT of the vertebral bodies, L3 through S1.

In February 1993, the veteran complained of back pain and 
that he had been unable to walk.  Overall examination at this 
time was considered "okay," and the assessment was low back 
pain with history of hemangioma from T12 to S1.  

In March 1993 it was noted that the veteran reported a 
history of intermittent low back pain for over 10 years 
without history of trauma.  The previous CT scan was 
indicated to reveal hemangioma with destructive component.  
X-rays at this time were interpreted to reveal sacroiliac 
(SI) joint arthritis and spina bifida occulta.  CT scan was 
also interpreted to reveal SI arthritis and hemangioma of 
vertebral bodies.  The assessment was apparent multiple 
hemangiomas, probably asymptomatic, bilateral SI joint 
arthritis/spina bifida occulta/transitional vertebra at L5.  
Later in March 1993, a physical therapy consultation record 
again noted the veteran's 10 year history of back pain and 
that a magnetic resonance imaging (MRI)/CT of T12-S1 was 
noted to reveal multiple hemangiomas (Maffuci versus Sturge-
Weber) with destructive component.  

A body bone scan conducted in April 1993 was interpreted to 
reveal no specific abnormalities of the lumbar spine and 
sacrum apart from minimal scoliosis of the lumbar spine.  It 
was noted that hemangiomas might not result in an abnormal 
bone scan, and that a 1.5 centimeter sclerotic lesion in the 
skull in the left parietal region most likely represented a 
hemangioma.

In May 1993, examination was directed to the 1.5 centimeter 
lesion that was demonstrated at the time of the bone scan.  
The assessment was 1.5 centimeter lesion in the left parietal 
region of the skull compatible with hemangioma.  

In August 1993, the veteran was again examined for complaints 
of back pain, at which time the assessment was back pain with 
associated musculoskeletal spasm.

In September 1993, the veteran's history of over ten years of 
back pain was again noted.  The CT scan results of 
hemangiomas with destructive components were also indicated.  
Since the veteran's last consultation, the pain in the SI 
joint had slightly worsened but without radiculopathy.  
Physical examination revealed mild paraspinal tenderness at 
the mid-thoracic spine and at the left SI joint.  The 
assessment was hemangiomas, likely asymptomatic, and SI joint 
arthritis.

Following his discharge in April 1994, the veteran filed an 
application for compensation with the VA in May 1994.

Post-service private medical records for the period of 
January to February 1995 reflect that in January 1995, the 
veteran reported sustaining an injury to the left arm 10 
years earlier.  He further described a resistive injury to 
the wrist and felt a tearing sensation of the elbow.  
Examination was positive for extensor tendon pain, and the 
impression was lateral epicondylitis.  Because of the 
persistence of the problem, the physician wanted to get a MRI 
to determine if there was scar tissue in the joint.  An entry 
for February 1995 indicated that the MRI was normal, although 
the veteran reportedly still had pain along the lateral side.  
The plan was to get the veteran into physical therapy and 
place him on anti-inflammatories.  He was also given a 
neoprene sleeve.  

VA outpatient records for the period of January 1995 to July 
1995 reflects periodic treatment for low back pain and 
diagnoses which included osteopenia.

A July 1995 joint statement from the veteran's parents 
recalls the veteran's description of an incident during 
service in 1984, at which time he had made an effort to catch 
or stop a mounted truck tire and rim that had gotten away 
from his wife at the top of some basement stairs.  In the 
process, the veteran reportedly injured his left arm and 
wrist for which a doctor had applied a splint and advised a 
long period of rest.  

At the veteran's personal hearing in August 1995, the veteran 
testified that he injured his left arm, wrist, and forearm 
during service, when he made an effort to catch a large tire 
that had gotten away from his wife who was in the process of 
bringing it down some basement steps (transcript (T.) at p. 
5).  The veteran went to a doctor who determined that it was 
not broken, but provided the veteran with a cast anyway (T. 
at p. 5).  The cast was in place four or five weeks, after 
which the veteran had problems (T. at p. 5).  He indicated 
that while the medical records reflect that he had problems 
with his left wrist, he more accurately had problems with his 
left elbow (T. at p. 5).  Two years later, he noted that he 
was having a problem with pain radiating down his shoulder to 
the elbow (T. at pp. 5-6).  This incident involving the elbow 
occurred in December 1984 (T. at p. 6).  The veteran then 
indicated that the elbow was immobilized after the accident 
with an Ace bandage and not a plaster cast (T. at p. 6).  The 
strength in his arm took a while to come back (T. at p. 6).  

At this time, the veteran indicated that the left elbow would 
periodically irritate him, with pretty intense pain (T. at p. 
7).  When he was last examined by a private doctor for this 
problem, the doctor thought there was tendon involvement and 
had him undergo a MRI which did not reveal any positive 
findings (T. at pp. 7-8).  The interval between episodes of 
pain in the elbow would sometimes exceed two months (T. at p. 
8).  With respect to his hemangioma condition, the veteran 
indicated that he had had low back problems throughout his 
career (T. at p. 8).  He first became aware of his 
hemangiomas in September 1992, at which time he was having an 
X-ray of this low back and something was noted on the X-rays 
(T. at pp. 8-9).  

Thereafter, additional diagnostic studies revealed the 
hemangiomas which the veteran described as a "bloody 
tumorous growth" that replaced portions of the spine, 
causing a degradation in strength (T. at p. 9).  The veteran 
noted that while in the service, a doctor described a 
procedure that involved scraping the hemangiomas (T. at p. 
9).  Hemangiomas in the cervical spine were found in early 
1993 (T. at p. 9).  They did not interfere with his ability 
to sit or stand or do anything, and there was no pain 
involved (T. at p. 10).  

He also indicated that his low back tumors were not causing 
his low back pain (T. at p. 10).  At the time of his left arm 
immobilization, the left elbow was not immobilized (T. at p. 
11-12).

Additional VA outpatient records for the period of September 
1995 to February 1996 reflects additional treatment for low 
back pain.  In February 1996, the veteran was evaluated for 
osteoporosis.

A VA spine examination in April 1996 noted the veteran's 
medical history which included low back strain in 1977-1978 
with several reoccurrences, and hemangiomas.  The diagnosis 
did not include hemangiomas.

VA outpatient records from November 1996 to May 1997 reflect 
that in November 1996, assessments included primary 
osteoporosis, discogenic disease at L4-5, and scoliosis, and 
consultation in December 1996 again revealed a diagnosis of 
osteoporosis.  In May 1997, the assessment included primary 
osteoporosis.

At the veteran's personal hearing in July 1997, the veteran 
offered testimony that primarily related to the onset, 
experiences and symptoms associated with osteoporosis.

VA outpatient records for the period of January to April 1998 
reflect diagnoses of osteopenia and later, chronic myofascial 
back pain.  

A VA spine examination in July 1998 revealed that the 
examiner reviewed the veteran's claims file in addition to a 
temporary file.  It was noted that the veteran reported an 
incident in 1984, at which time he caught a tire and had some 
other lifting traumas to his left elbow.  He further reported 
occasional pain in the left elbow that responded to 
nonsteroidal anti-inflammatories.  He recently had a MRI of 
his left elbow in 1995 and was told that it was normal.  
Current complaints were occasional pain in the elbow which 
went away with nonsteroidal anti-inflammatories.  

Examination of the left elbow revealed no fluid in the elbow 
joint.  He had no deformity, and his range of motion was from 
0 to 135 degrees which was the same as the right elbow.  He 
had 90 degrees of pronation and supination.  He had no pain 
with resisted flexion or extension of his wrists or finger 
flexors or extenders.  X-rays of the left elbow were 
interpreted to reveal normal findings.  The overall 
impression as to the left elbow was normal left elbow.

With respect to the veteran's hemangiomas, the examiner 
provided the opinion that they were clinically insignificant, 
had been there for an abnormal amount of time, and had been 
in his back since early adolescence.  He went on to comment 
that they never, in the examiner's experience, caused any 
clinical problems and therefore it was the examiner's opinion 
that the finding of hemangiomas was an incidental, 
nonpathologic finding, and required no further treatment or 
evaluation and caused no disability.  

VA examination in August 1998 again revealed that the 
examiner reviewed the veteran's claims file and medical 
records.  The history of the injury to the left wrist was 
noted and it further indicated that the veteran later 
developed pain in the left elbow.  He was treated by a 
private physician and there was a diagnosis of lateral 
epicondylitis (tennis elbow).  It was also indicated that the 
veteran had been found to have hemangiomas of the spine 
during service.  A CT scan at that time revealed several 
areas of altered density consistent with hemangiomata.  This 
included one at the skull base.  He was also found to have 
osteopenia, and later, osteoporosis.  With respect to the 
left elbow pain, the private physician obtained a MRI which 
was interpreted to reveal no abnormalities.  

The veteran reported periodic flare-ups of pain in the upper 
and lower extremities.  The symptoms in the upper extremities 
reportedly occurred at random.  The elbow pain episodes 
occurred with a frequency of about one every six weeks.  


Elbow pain was two to three on a scale of one to ten, with 
ten being severe and one being almost imperceptible pain.  
Duration of pain was about two days, and there was pain but 
no functional loss.  He had been experiencing radiating left 
leg pain diagnosed as related to a disc bulge and was 
receiving injections for this.  

Physical examination revealed that upper extremity strength 
was within normal limits.  There was no evidence of brain 
disease or injury, spinal cord disease or injury, or cervical 
disc disease or trauma to nerve roots.  There was no 
tenderness over the lateral epicondyle on the left.  There 
was no Tinel's sign at the wrists or elbows.  There was also 
no pain on range of motion and no additional limitation by 
pain, fatigue, weakness or lack of endurance.  The diagnoses 
included spine and skull-base hemangiomata, asymptomatic, and 
no evidence of lateral epicondylitis or nerve abnormality 
affecting the upper extremity.


Analysis

At the outset, the Board notes that when it previously 
remanded this matter, it did so on the assumption that there 
was outstanding relevant evidence in the form of records or 
opinion that could well ground the claims, and that the 
claims were therefore capable of substantiation under Murphy 
v. Derwinski, 1 Vet. App. 78, 80 (1990).  As noted 
previously, the Board is satisfied that a reasonable effort 
was made to respond to all of the requests of the Board in 
its remand, and that in view of the determination that well-
grounded claims have not been submitted, there is no further 
duty to assist the veteran in this matter.  

The Board would further note that with respect to the 
veteran's claim that recent VA medical examination afforded 
the veteran was inadequate, the Board finds that the VA 
examiners in July and August 1998 did indicate that the 
claims file was reviewed and their examination reports are 
reflective of thorough examinations.  


In addition, with respect to the issue of entitlement to 
service connection for hemangiomas of the cervical and lumbar 
spine, while the regional office (RO) adjudicated this issue 
on the basis that the claimed disorder was congenital in 
nature or otherwise preexisted service, and therefore not 
eligible for service connection, the Board finds that the 
overall record is equivocal in this regard, and that the 
presumption of soundness has not been rebutted.  See 
38 C.F.R. § 3.306(b) (1998).  However, the Board further 
finds that in light of the July and August 1998 opinions that 
there is no current disability associated with this 
condition, this claim is not well grounded whether based on 
direct service connection or by aggravation, and that 
additional development as to this issue is therefore not 
warranted.  

The Board has considered the evidence relevant to both 
claims, and finds that it shows no current diagnosis of or 
disability with respect to either the left elbow or the 
veteran's hemangiomas of the cervical and lumbar spine.  
While the veteran's hemangiomas were initially detected 
during service in 1992 and the veteran had an in-service left 
wrist injury which allegedly also involved the left elbow, 
symptomatology directly related to either the left elbow or 
hemangiomas was not noted during service, and the VA medical 
examinations in July and August 1998 do not reveal findings 
of disability associated with either the left elbow or 
hemangiomas.  

With respect to the private physician's impression of lateral 
epicondylitis in January 1995, the August 1998 VA examiner 
took this diagnosis squarely into account and indicated in 
his examination report that the MRI that was requested by 
this physician revealed negative findings and that there was 
currently no evidence of lateral epicondylitis.  

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to these claims.  

The Board recognizes that the veteran has made an effort to 
submit evidence that he currently has disability associated 
with his left elbow and hemangiomas which are related to 
service by way of testimony and evidentiary assertions.  
However, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  

In other words, since the veteran and his parents have had no 
medical training, their assertions that he currently has 
disability associated with his left elbow and hemangiomas 
which are related to certain symptoms he experienced in 
service, carries no weight.  See Espiritu v. Derwinski, 
supra.  

Further, while the Board has noted the appellant's argument 
that he experiences disability in the left elbow on a 
periodic basis, the Board must again point out that, under 
the governing case law, a grant of service connection must be 
based upon existing or "present disability," not upon 
speculation as to potential future disability.  "...[I]t is 
clear that allegations of a future disability are not 
sufficient for an award of compensation....  Degmetich, 104 
F.3d. at 1331.

In the event that there is a diagnosis of disability 
associated with the veteran's left elbow or hemangiomas at 
some point in the future, the veteran may then proceed to 
submit an appropriate application to reopen his claim, at 
which time he should also provide the medical evidence 
necessary to link any such diagnosed disability to service or 
to service-connected disability.





As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for a chronic left elbow disorder and 
hemangiomas of the cervical and lumbar spine, the appeal must 
be denied.  No duty to assist the appellant in these claims 
has arisen.  

The RO's adjudication of the claim for service connection for 
hemangiomas of the cervical and lumbar spine does not 
constitute prejudicial error.  Grottveit, 5 Vet. App. at 93; 
Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 
330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim for service connection for hemangiomas 
of the cervical and lumbar spine is well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting well-grounded claims.  
Meyer v. Brown, 9 Vet. App. 425 (1996).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been request 
and/or obtained that would well ground his claims.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection for a chronic 
left elbow disorder and hemangiomas of the cervical and 
lumbar spine are not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a chronic left elbow 
disorder and hemangiomas of the cervical and lumbar spine, 
the appeal is denied.



		
	RIONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

